Citation Nr: 1714469	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee osteoarthritis, including 
as secondary to the service-connected disability of plantar fasciitis, right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active duty service from February 1954 to May 1974.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

In March 2017, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, not all grounds for recovery were addressed by VA Compensation and Pension examination.  The case must be remanded for re-examination.

The October 2010 VA examiner's opinion that a right knee disorder was not secondarily related to service-connected right plantar fasciitis is conclusory.  
The examiner also did not clarify whether right foot disability either caused or chronically aggravated the right knee condition.  Aggravation must be discussed to resolve secondary service connection, especially here when the Veteran himself indicated that right heel pain aggravated his knee.  See El-Amin v. Shinseki, 
26 Vet. App. 136, 140 (2013) (a medical opinion is inadequate when fails to adequately address the question of aggravation).

In addition, the January 2011 supplemental VA opinion issued to address direct service connection does not reflect a close review of service medical history with the intermittent right knee problems.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the 
Veterans Benefits Management System (VBMS) electronic claims folder.

2. Schedule the Veteran for VA orthopedic examination for his right knee disorder, with a practitioner who 
has not previously evaluated him in this matter.     
The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner 
in conjunction with the examination and such review should be noted in the examination report.  All indicated tests and studies should be performed. 

With regard to the right knee disorder, diagnosed as right knee osteoarthritis/degenerative joint disease with medial meniscal tear, the examiner should opine whether that condition at least as likely as not (50 percent or greater probability) was incurred in active military service or is otherwise etiologically related to service.  The examiner is requested to take into account all in-service symptomatology as then documented, including periodic right knee effusion and swelling, and right knee pain observed at separation.

In addition, on the question of secondary service connection, determine whether the Veteran's right knee disorder is secondarily related to his service-connected right foot disability.  The examiner should indicate both whether foot disability initially caused the right knee disorder, and chronically aggravated the knee problem.  
 
A complete rationale should be provided for the opinions offered.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on next page)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

